NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY PIERCE GRIGSBY,                         No. 15-56355

                Plaintiff-Appellant,            D.C. No. 5:14-cv-02316-JAK-JC

 v.
                                                MEMORANDUM*
HECTOR DANIEL LUDI, Medical Doctor,
Attending Staff Physician, individual and
official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Anthony Pierce Grigsby appeals pro se from the

district court’s judgment dismissing for failure to prosecute his 42 U.S.C. § 1983

action alleging deliberate indifference to a serious medical need. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). We vacate and

remand.

      Although the district court did not abuse its discretion by dismissing

Grigsby’s action for failure to prosecute, see id., Grigsby attached to his notice of

appeal prison mail logs and a declaration indicating that Grigsby never received

the district court’s February 19, 2015 or March 20, 2015 orders. Because the

district court did not have the benefit of these documents, we vacate the judgment

of dismissal and remand so the district court can permit Grigsby to file a response

to the order to show cause.

      VACATED and REMANDED.




                                          2                                     15-56355